                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA


HENRY JONES,

               Plaintiff,                    No. 2:13-cv-0451 AC P
       vs.

P. KUPPINGER et al.,

               Defendants.                   ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

        Plaintiff Henry Jones, inmate #P-69574, is a necessary and material witness in trial
proceedings scheduled to commence in this case on Monday, November 18, 2019. Plaintiff is
confined in Richard J. Donovan Correctional Facility, San Diego, in the custody of the Warden.
In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate before the undersigned,
United States Magistrate Judge Allison Claire, in Courtroom 26, 8th Floor, United States District
Court, 501 I Street, Sacramento, California on November 18, 2019, at 9:00 a.m.

       ACCORDINGLY, IT IS HEREBY ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in the United States
District Court at the time and place noted above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison-Sacramento.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, Richard J. Donovan Correctional Facility, 480 Alta Road, San Diego CA 92179:

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place noted above, and from day to day until completion of
the proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

DATED: October 16, 2019
